DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the controller".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10-12, 18, 19, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bourqui et al. (US 2009/0272608A1).
	Bourqui discloses in reference to claim:

1.  Apparatus for dissipating braking energy generated by the operation of a vehicle brake, the apparatus comprising: a heating element 6 configured to receive electric current generated by operation of the vehicle brake, the heating element arranged in a chamber (immersed in cooling circuit) configured to contain liquid, wherein the apparatus is configured such that liquid contained in the chamber is heated in response to operation of the vehicle brake. 
 In effect, each of the electrical dissipation resistors 6 is immersed in a hydraulic 
cooling circuit.
2.  The apparatus according to claim 1, wherein the apparatus is configured such that the liquid contained in the chamber is boiled in response to operation of the vehicle brake. 
In the event of emergency braking, the energy produced by electric braking is sufficient to bring the cooling fluid to boiling point.   

3.  The apparatus according to claim 1, comprising an outlet for releasing vapor from the chamber; 


6.  The apparatus according to claim 1, comprising an inlet for receiving liquid into the chamber. 
 All the same, as it is transformed into the vapour phase, the vaporised fluid is immediately (released and) replaced by cooling fluid in the liquid phase, which again washes against the resistor and the system continues to exhibit a certain capacity for heat dissipation.  The cooling fluid is inherently replaced through an inlet.
8.  The apparatus according to claim 6, comprising a temperature sensor configured to sense temperature of the liquid in the chamber, wherein the apparatus is configured to control a flow of the liquid through the inlet in dependence on the temperature of the liquid in the chamber. 


10.  The apparatus according to claim 6, comprising a pump 8A and 8B configured to control a flow of liquid to the inlet. 
 
11.  The apparatus according to claim 6, comprising a controller configured to receive a signal and to control a flow of the liquid in to the chamber based on the received signal. 
 
12.  The apparatus according to claim 11, wherein the controller is configured to alter the flow of the liquid in to the chamber if the received signal meets a predetermined criterion. 
 


 
19.  The apparatus according to claim 1, wherein the vehicle brake is an electromagnetic brake. 

23.  A method of dissipating braking energy generated by the operation of a vehicle brake, the method comprising: converting braking energy generated by operation of a vehicle brake into an electric current;  supplying the electric current to a heating element arranged in a chamber containing a liquid;  heating the liquid to generate vapor;  and releasing the generated vapor from the chamber. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7-9, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourqui et al. (US 2009/0272608A1) in view of Lutz et al. (US 2013/0034344A1) or Raman (US 2011/0061364A1).
	Bourqui discloses the claimed invention except in reference to claim:

4.  The apparatus according to claim 1, comprising a pressure regulator configured to prevent pressure in the chamber from exceeding a predetermined pressure during operation of the apparatus. 
 
5.  The apparatus according to claim 4, wherein the predetermined pressure is in a range of 2 bar to 10 bar. 
 	Lutz teaches a fluid heating device wherein a pressure regulator is configured to prevent pressure in the heating chamber from exceeding a safe predetermined pressure during operation of the apparatus.  Specifically, Lutz discloses additional plumbing components can be added for safety, such as a pressure transducer 74 and a pressure and temperature relief valve 76. As an example, if for some reason, the system reaches 90 psi [~6.2bar], the heating system 20 could be shut down.
	For safety reasons, one of skill in the art would find it obvious to modify the Bourqui device to include a pressure regulator is configured to prevent pressure in the heating chamber from exceeding a safe predetermined pressure during operation of the apparatus, wherein the predetermined pressure is in a range of 2 bar to 10 bar (~29 to ~145PSI). 
7.  The apparatus according to claim 6, comprising a liquid sensor configured to measure an amount of the liquid in the chamber, wherein a flow of the liquid through the inlet is controlled based on a measured amount of the liquid in the chamber. 


Lutz further discloses the use of temperature sensors to control the flow of fluid through a heater. Various sensors related to flow and temperature of fluids provide input to the combined feed forward and feed back temperature control system.  One of skill in the art would find it obvious to modify the Bourqui device to include a temperature sensing/control means as claimed in order to provide a better picture of the system performance to the user. 
Regarding claims: 7-9, 13-15, these claims further define implementation details regarding the flow control of a liquid into a liquid heating chamber, based on parameters such as liquid volume, temperature and level of electric current supplied to the heating element.  Bourqui discloses control of fluid flow based on a signal (Fig. 3, 82A, 82B, 8A, 8B), which may be based on a pre-determined criterion such as amount of liquid, temperature or surplus energy supplied to the brake resistor.  
Regarding claims 16-17 see argument for claim 4 mutatis mutandis.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (US 2008/0073970A1) in view of Bourqui et al. (US 2009/0272608A1) 
Griffith discloses an aircraft using an electronic brake system, but does not disclose the system of claim 1.
 	Bourqui discloses the electric braking system of claim 1. 	
	One of skill in the art would find it obvious to use the electric brake system of Bourqui in the aircraft of Grifiith in order to provide a brake resistor to accommodate extra electrical energy produced by braking. 
 Claims   24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourqui et al. (US 2009/0272608A1)
	Bourqui discloses the claimed invention except in reference to claim:
24.  The method according to claim 23, comprising: supplying a flow of liquid to the chamber;  and regulating the flow of liquid to the chamber based on one or more of: a liquid volume in the chamber;  a temperature in the chamber;  and a level of the electric current supplied to the heating element.
	Bourqui discloses supplying a flow of liquid to the chamber.  One of skill in the art would find it obvious to regulate the flow of fluid based on at least fluid volume, as it is well known in the art to prevent a “dry fire” situation with a resistive heater to prolong life of the heater.  As such one of skill in the art would find it obvious to provide at least a means to “sense” the presence (volume) of fluid within the chamber, and upon finding no fluid, regulating the flow such that fluid is present. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761